Exhibit 10.25



Master Services Agreement

--------------------------------------------------------------------------------



This Master Services Agreement (hereinafter the "Agreement") is effective as of
October 6, 2015 (hereinafter the "Effective Date"), by and among Turtle Beach
Corporation, (hereinafter “TB”) with principal place of business located at 100
Summit Lake Drive, Suite 100, Valhalla, New York 10595, and its affiliated
companies, and Hon Hai Precision Industry Co. Ltd. (hereinafter "Foxconn"), with
its principal place of business at 2 Tzu Yu St. Tu-Cheng, New Taipei City Taiwan
23644 and its affiliated companies, a company incorporated under the laws of
Taiwan, R.O.C.. In this Agreement, the term “Party” refers individually to TB,
or Foxconn, and the term “Parties” refers collectively to TB, and Foxconn.
1.
Definitions

1.1
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For the purpose of this definition, the term “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

1.2
“Business day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York or the location of the applicable Foxconn
facility in which the Products are being produced are authorized or required by
Law to be closed for business.

1.3
"Confidential Information" means any and all confidential and proprietary
information, including both technical and non-technical information, exchanged
among the Parties at any time, before or after the date of this Agreement,
whether verbally or in writing or by other means, and including: (a) copyright,
trade secret and proprietary information; (b) techniques, algorithms, firmware
and software programs related to the current or future proposed business,
products and service of a Party; (c) information concerning research,
engineering, industrial design and styling; (d) financial information,
procurement requirements, purchasing information, customer lists, business
forecasts, sales and merchandising information, marketing plans and marketing
information; and (e) the terms and conditions of this Agreement.

1.4
“Components” means materials, sub-assemblies, intermediate assemblies,
sub-components, components or other parts used in manufacture of or incorporated
into the Products.

1.5
“Frozen Window” means, [*****].

1.6
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, board or other
regulatory authority, agency, self-regulatory organization or official,
including any political subdivision thereof.

1.7
“IPRs” means any and all intellectual and industrial property and other
proprietary rights, arising in any jurisdiction, whether registered or
unregistered, including such rights in: (a) patents, patent applications,
inventions and other industrial property rights, including all applications,
registrations, extensions, renewals, continuations, continuations-in-part,
combinations, divisions and reissues of the foregoing, (b) non-public technical
or business information, Know-How, trade secrets, ideas, confidential
information and rights to limit the use or disclosure thereof by any person, in
each case whether or not patentable including business and technical
information, inventions and discoveries, (c) works of authorship, whether or not
copyrightable, including writings, databases, computer software programs and
documentation; (d) copyrights, mask works, registrations or applications for
registration of copyrights or mask work rights, and any renewals or extensions
thereof; (e) moral rights; and (f) all rights of any kind in databases,




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



inventions, designs, industrial designs, topographies, firmware, software, trade
names, business names, internet domain names, trademarks, service marks, devices
or other indicators of source (whether or not registered).
1.8
“Know-How” means information, practical knowledge, techniques, and skill
required to manufacture a given Product or technology, and any training in any
of the foregoing or physical embodiments thereof.

1.9
“Person” means a natural person, firm, corporation, partnership, association,
limited liability company, union, trust or estate or any other entity or
organization whether or not having separate legal existence, including any
Governmental Authority.

1.10
“Product” means the products manufactured by Foxconn hereunder, each of which
will meet cosmetic, technical and performance specifications set forth in one or
more Specification of Product (“Product SoP”) to be prepared and agreed to by
the parties with respect to each such product.

1.11
“Purchase Order” or “PO” means a purchase order in the form attached hereto as
Schedule A issued to Foxconn by TB either by fax or email.

1.12
“Services” means any services provided by Foxconn in connection with the
manufacturing and delivery of Products specified in a PO, which may include one
or more of the following: (a) procuring Components or tooling; (b)
manufacturing, testing, performing quality control, assembling and providing
other related production services; (c) procuring cables and accessories, printed
materials and other Components required for the packaging of Products as
finished retail goods; or (d) obtaining required regulatory certifications and
approvals.

1.13
“Specifications” means the design, functional and performance specifications
provided by TB (including, without limitation, Bill of Materials (“BOM”),
operating parameters, industrial design and styling, electrical specifications,
testing procedures other quality requirements or metrics for Products) in
connection with the design, production, manufacture and testing of each Product.

1.14
“Vendor” means a third party provider who is contracted by Foxconn to assist in
the design, production or manufacture of Products or to provide any Services.

1.15
“BOM Cost” means the material cost for a component, which may be [*****].

1.16
“Guided Turnkey (“GTK”) Components” means components that Foxconn purchases from
a Vendor designated by TB pursuant to TB negotiated pricing and/or terms and
conditions.

1.17
“Turnkey (“TK”) Components” means components that Foxconn may open source.
Supplier details must still be provided to TB on the quote template and any
changes reported immediately to TB.

2.
Pricing, Payment and Delivery

2.1
General Purchasing Terms: The prices for Services and Products shall be as may
be agreed from time to time by Foxconn and TB in accordance with Section 2.2
hereof. TB shall not be liable for any amounts, fees or costs to Foxconn except
pursuant to a valid PO issued by TB and accepted by Foxconn on the terms and
conditions of this Agreement, or as otherwise specified in this Agreement.
Unless otherwise specified in the PO, the price specified in such PO shall be
the total gross amount payable in respect of the Products and Services ordered
thereunder, inclusive of all charges and amounts whatsoever, including
packaging, boxing and processing




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



and all applicable national, provincial, local and other taxes, duties and
charges. Payment for Products shall be in US Dollars and due within the agreed
payment term after the date of delivery.
2.2
Price for TB Products: The price for the headset Products will be calculated on
a [*****] basis, including [*****]. The price for the HyperSound Products will
be calculated on a [*****] basis, including [*****]. In connection with each
Product, Foxconn shall provide a proposed price quote and [*****] for each
Product in accordance with the form of Quote Template provided by TB or as
mutually agreed to in writing (the “Price Quote”), including [*****]. Foxconn
may not change any Components or otherwise deviate from the line items included
in the Quote Template without TB’s prior written approval. The Price Quote for a
Product will remain in effect for [*****] or such other period as the Parties
may agree upon from time to time. [*****]

2.3
Continuous Cost Reductions: Foxconn will use commercially reasonable efforts to
continually reduce manufacturing costs related to the Products, including those
Component, labor and overhead costs. Foxconn will assign personnel to review
such costs on a monthly basis and propose reductions, if any such cost reduction
opportunities are identified, to TB in writing, which will be incorporated into
the Price Quote if accepted by TB and reflected on the Quote Template. Savings
will be reviewed by TB and discussion of gain sharing will be at TB’s
discretion. Once profit percentage reaches [*****], then profit dollars will
remain constant at the amount calculated on the locked quote and will not be
affected by these TB-accepted cost reductions.

2.4
Purchase Orders and Acceptance: Each PO shall have a unique order number and
specify a single part-number and quantity with a single line item, required date
and delivery terms. Foxconn shall, within [*****] of receipt of a PO from TB,
acknowledge receipt of such PO. Foxconn must respond to said PO within [*****]
by: (a) agreeing to provide the Products and/or Services specified therein by
indicating its acceptance by email or such other method as the Parties may agree
upon (b) rejecting such PO by indicating its rejection by email or such other
method as the Parties may agree upon; or (c) rejecting such PO, and proposing
changes to the PO, by indicating its rejection and including a detailed
counterproposal by email or such other method as the Parties may agree upon;
provided, [*****] No terms and conditions in any counterproposal by Foxconn
shall be deemed accepted by TB until incorporated in a revised PO issued by TB
to Foxconn in accordance with this Agreement. The Parties agree that the only
method for validly rejecting or proposing changes to a PO shall in accordance
with the procedures set forth in this Section 2.4. Any other form of response,
including any different, additional or contrary terms contained in any Foxconn
or TB form or pre-printed response, shall be disregarded. TB may withdraw a PO
at any time prior to Foxconn’s acceptance. Notwithstanding anything to the
contrary, Foxconn agrees, during the term of this Agreement, to manufacture all
of TB’s requirements for TB Products as ordered by TB at the price determined in
accordance with this Section 2 unless otherwise agreed to in writing.

2.5
Change Orders: Subject to the terms below, TB may change the shipping
instructions, extend the delivery date as to all or part of any order, or cancel
all or part of an order set forth in any accepted PO by providing written notice
to Foxconn prior to the delivery shipment date specified on the PO (a “Change
Order”).

1)
Extending Delivery Date. Prior to the start of the Frozen Window, [*****]. For
the purposes of calculating the number of units the delivery date of which may
be extended, no distinction shall be made between Products of different types
ordered in a single PO and TB may allocate the permitted percentage of units to
be rescheduled among different Product types in its discretion.

2)
Cancellation: Prior to the start of the Frozen Window, TB may provide a Change
Order cancelling an order for Products [*****]. Following such a cancellation,
Foxconn will be entitled to [*****].




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



2.6
Non-Recurring Engineering Activities: TB may order engineering services from
Foxconn for the design and development of Products, including but not limited to
the product development phase of new products, product certification, tooling
and samples. Manufacturing costs shall not include any Non-Recurring Engineering
(“NRE”) activities and NRE charges shall be quoted separately from the Price
Quote and shall be paid in accordance to the regular payments terms of this
Agreement. Any IPR developed in connection with such NRE activities shall
constitute TB IPR and Foxconn shall deliver any documentation related thereto to
TB upon the completion of any NRE activities (or earlier upon TB’s request),
provided that TB has fully paid for the NRE charges. Engineering resources shall
be listed by title, discipline or other discrete methodology and the level of
support shall be agreed to as part of the quotation process. TB’s engineering
team shall agree in writing to any deliverables for NRE support. The Parties
shall negotiate in good faith and execute an “Engineering Services Agreement”
reflecting the foregoing within [*****] of the execution of this Agreement.

2.7
Extraordinary Expenses: Foxconn will deliver a summary of all extraordinary
expenses incurred by Foxconn in accordance with the terms hereof that are not
included in the Agreed Price by the [*****] of the following month. [*****].

2.8
Delivery: Foxconn shall comply with TB’s billing and delivery instructions on
the respective PO or as otherwise communicated to Foxconn in writing. Foxconn
shall deliver the Products ordered by TB to such location specified, and on the
date specified, in the PO. Foxconn shall execute and deliver a bill of sale or
any other document that may be reasonably requested by TB in order to convey
good title to TB at the time of delivery. TB is not required to accept any
Non-Conforming Products, notwithstanding any usage of trade or common practices
to the contrary. For the avoidance of doubt, the acceptance of Products for
delivery by a common carrier or shipper does not constitute TB’s acceptance of
such Products and acceptance of Products by TB shall not preclude any other
remedy by TB in respect of defective or Non-Conforming Products or otherwise for
breach of this Agreement. In the event that Foxconn delivers fewer Products than
ordered by TB, TB will accept the lesser quantity and receive a credit for the
Product shortfall. To the extent TB incurs additional costs due to improperly
marked or routed Products, TB shall be entitled to request a Credit Note on such
costs from Foxconn.

2.9
Delivery Date: Foxconn shall deliver the Products to TB on the date indicated by
TB in the relevant PO. If Foxconn fails to make timely deliveries of the
Products meeting the requirements set forth in this Agreement, [*****]. Foxconn
shall ensure that [*****]. If Foxconn fails or has reason to believe it will
fail to make deliveries at the specified time, Foxconn shall promptly notify TB
and employ accelerated measures such as [*****].

2.10
Import/Export Requirements: Foxconn shall 1) comply with all import and export
laws and regulations and maintain appropriate import and export documentation,
2) provide an appropriate certification stating the country of origin for
Products sufficient to satisfy the requirements of the Governmental Authorities
of the destination country or countries and any applicable customs or
import/export regulations of such countries, including without limitation those
of the United States, 3) ensure that Products and packaging of Products are
marked with the country of origin, as required by applicable regulations of any
jurisdiction or as otherwise reasonably requested by TB, 4) at TB's request, (a)
make available for inspection and audit all import and export documentation for
the Products and technology included in the Products; (b) assist TB in
determining an appropriate Export Control Classification Number for all
Products; and (c) provide export screening for all shipments of Products or
Parts. Foxconn will not, directly or indirectly, export, re-export or transship
any Products in violation of any applicable U.S. export control laws and
regulations or any other applicable export control laws promulgated and
administered by the government of any country having jurisdiction over the
parties or the transactions contemplated herein and, at TB’s request for product
importation into the USA, designate TB or its designated customer as the
importer of record and if TB is not the importer of record, provide TB with




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



documents required by the customs authorities of the country of receipt to prove
proper importation.
2.11
Engineering Changes. TB shall be liable for any and all obsolete materials, work
in process product, semi-finished goods, finished goods, material cost, cost of
rework, test, upgrade, scrap, other handling charges, and any other costs that
result from the implementation of any engineering changes.

2.12
Excess and Obsolescence: TB shall be liable for any excess materials, parts, and
work-in-process and finished goods prepared for manufacturing Products as
required by TB (including with respect to any end-of-life products), provided
that [*****]. Materials shall be deemed excess and/or obsolete if [*****].

3.
Materials Management

3.1
Forecasts: TB will provide Foxconn a [*****] (each, a “Forecast”) for Products
TB anticipates ordering.

3.2
Materials Liability: TB will be liable in accordance with Section 2.12 for any
and all Components ordered within material lead-time and minimum order quantity
to support approved Forecasts and, subject to Section 3.8, any and all
Components Foxconn purchases outside standard order lead-time provided that such
order was placed by Foxconn at the direction of TB.

3.3
Component Supplier Ordering Plans: Foxconn shall prepare and provide [*****]
ordering plan for each applicable Component supplier. Each such ordering plan
will contain the following data: [*****].

3.4
Sourcing of Non-Consigned Components: Foxconn will buy all Components (other
than Consigned Components) and materials from Vendors listed on the Approved
Vendor List (“AVL”) provided by TB. Foxconn shall inform TB of any Vendors it
intends to use in the manufacture of any TB Products or providing any Services
to TB. In the event a Component or material is not covered under the AVL,
Foxconn shall guarantee that Components and/or materials comply with TB quality
requirements. Foxconn shall not employ any Vendor, or otherwise subcontract any
aspect of the design, product, manufacturing or testing of TB Products or
providing Services to TB, without TB’s prior express written consent.

3.5
Consigned Components: TB shall retain all right, title and interest in
Components furnished by TB to Foxconn (the “Consigned Components”), including
all Consigned Components in Foxconn’s inventory and all Consigned Components
in-transit to, and in-process at, a Foxconn facility. Foxconn assumes liability
for Consigned Components in its possession against any non-manufacturing loss or
damage Foxconn shall submit an inventory reconciliation of all Consigned
Components on a monthly basis to TB. Within [*****] following TB’s written
request, Foxconn will return all Consigned Components to TB, or to any other
location specified by TB, at TB’s cost.

3.6
Management of equipment, molds, jigs and tools, etc.: Foxconn shall be
responsible for the management and maintenance of equipment, molds, tooling,
dies, jigs and tools, etc. and measuring instruments and testing apparatus,
etc., necessary for production of the Products (hereinafter, the “Production
Materials”). Foxconn shall provide reports regarding the status of Production
Materials monthly. [*****] Foxconn shall not use TB-paid Production Materials or
Consigned Components in the manufacture of any non-TB products or for any
purpose other than fulfilling its responsibilities under this Agreement.

3.7
Scrap Material Disposal: Foxconn shall be responsible for all costs, taxies,
duties and activities related to scrap material disposal if the cause for such
scrap is attributed to Foxconn’s sole fault.




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



In all cases, Foxconn shall comply with all laws, rules and regulations
regarding such disposal processes and procedures.
3.8
Inventory Carrying Costs: TB may from time to time request Foxconn to purchase
materials outside standard Component lead-times (“Advance Purchase Components”).
TB shall reimburse Foxconn for any inventory carrying costs resulting from
Advance Purchase Components, excess Components to the extent resulting from
changes by TB to its forecasts and obsolete Components to the extent resulting
from engineering changes required by TB. Such inventory carrying costs shall :
[*****]. Foxconn shall invoice TB on a monthly basis for the inventory carrying
costs with a detailed calculation of such carrying costs. Upon request by TB,
Foxconn shall provide any information necessary to TB to support how these
inventory carrying costs are calculated and tracked.



4.
Quality Requirements

4.1
Manufacturing Process and Specifications: Foxconn shall manufacture all Products
in accordance with the Specifications provided by TB. Additionally, all products
manufactured for sale as FDA-regulated medical devices for HyperSound hearing
systems shall comply with the separate quality agreement titled “[*****].
Foxconn shall not modify or deviate from any Specifications without TB’s prior
written consent, provided, however, that Foxconn shall immediately notify TB of
any design errors, defects, ambiguities, inconsistencies or omissions in any
Specifications which may come to the attention of Foxconn. Additional
manufacturing and quality testing processes for Products shall be mutually
agreed upon and shall not be changed by Foxconn without TB’s prior written
consent.

4.2
Product Regulations Conformity: Unless otherwise specified in the relevant
Product SoP or agreed to by TB in writing and without limitation of any other
product quality requirements, Products (including any labelling, packaging and
inserts) shall adhere to the following requirement and regulations, as may be
amended from time to time, and shall be labelled accordingly: [*****].
Additionally, each Product will include a unique serial number clearly labelled
on the outside of final packaging, any inner cartons and carton packs. As of
[*****], Foxconn will implement Unique Device Identifier (UDI) numbering in
compliance with FDA’s UDI regulatory requirements for all products manufactured
for sale as FDA-regulated medical devices. Foxconn will implement and utilize a
serial number tracking system to track the use of specific Components in
Products via bar code tracking.

4.3
Quality System and Quality Assurance: Foxconn shall implement quality systems,
which shall be subject to TB’s review and approval, standards to ensure process
integrity, allow for early problem detection and minimize occurrence of product
quality problems and warranty failures. This shall include, but not be limited
to having adequate technical resources, formal process documentation, results
recording, traceability of processing, monitoring manufacturing processes and
supply chain service activities, failure analysis skills, capabilities and
repair, improving material and procurement processes and implementation of
corrective actions. Such quality assurance systems will be applied to both
incoming parts and outgoing finished goods. [*****].

4.4
NPI Involvement: Foxconn shall designate a team of key quality engineering
personnel to be involved in the various NPI activities, such as the development
of quality processes, the establishment of audit facilities and facilitation of
the proto-build. Foxconn shall ensure that the resource allocation of the NPI
team does not affect the manufacturing operations and processes and that any new
product introductions do not have a negative impact on current product
manufacturing operations and processes. For each NPI, Foxconn will create
written test plans (each, a “Test Plan”) to [*****].




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



4.5
Production Quality Management: Foxconn will track and ensure performance metrics
that measure the amount and type of [*****] in a manner satisfactory to TB.
These measures might include, but are not limited to, [*****]. Foxconn will
ensure an efficient system is in place to block and segregate non-conforming
materials.

4.6
Incoming Quality: Foxconn must implement processes and infrastructure to perform
applicable incoming inspection/test on Components, including a quality assurance
system to ensure [*****], within [*****] of the Effective Date of this
Agreement. Foxconn shall implement a monitoring and reporting system
satisfactory to TB in order to manage the quality of the supply chain, and is
responsible for managing and resolving any Component quality issues, including,
but not limited to, determining the nature of the issues, escalating issue,
setting performance metrics and monitoring progress, and providing TB regular
and timely updates.

4.7
Process Quality: Foxconn shall ensure that the finished Products comply in all
respects with the TB Specifications, including quality and reliability
standards, by industry mutually agreed testing methods, which will be no less
than what is generally utilized in the consumer electronics industry.

4.8
Outgoing Quality: Foxconn must have internal processes and infrastructure in
place to perform Product audits pursuant to a mutually-agreed sampling plan (the
“Sampling Plan”) to ensure only Products meeting all Specifications will be
released from production and to perform finished goods inspection pursuant such
Sampling Plan. Foxconn will have processes and infrastructure to perform [*****]
outgoing inspection of each whole pallet configuration (such as labelling, unit
quantity, and orientation) prior to container loading. Foxconn shall start at
[*****]. If the quality is deemed by TB to be acceptable based on outgoing
quality, TB Audits and Field failure analysis, Foxconn may reduce inspection
levels to Level II with written agreement from TB. Foxconn shall ensure that the
rate of failure of a particular Product (or series or family of Products) will
never exceed [*****] of the Products delivered over a [*****] period due to a
single root cause and/or single failure type and that there are effective
processes to escalate, manage, contain and resolve issues in a timely way to
minimize the exposure of such failure. In the event of failure, Foxconn needs to
perform the rescreen/rework to minimize risk of defective units being shipped
out as agreed to by Foxconn. TB can modify sampling rates as needed and deemed
necessary to maintain outgoing quality levels.

4.9
Field Failure Analysis: Foxconn shall support field failure analysis process as
established in the SOW and drive product quality improvements, including by
[*****].

4.10
Audit and Inspection Rights: TB shall have the right, at any time during the
term of this Agreement, to audit Foxconn’s compliance with the terms of this
Agreement (an “Audit”). TB may appoint one or more independent auditors subject
to Foxconn approval and confidentiality obligations, not to be unreasonably
withheld, conditioned or delayed (an “Independent Auditor”) to assist with an
Audit.

1)
Books and Records Audit: The scope of an Audit may include [*****]. Foxconn
shall and shall cause each of its Representatives to and request that each of
its Vendors to, cooperate fully with any Audit. Foxconn shall further make its,
and each of its Affiliates’, Vendors, employees, contractors, directors,
officers and other representatives related to TB Products available for
interview by TB and any Independent Auditor at reasonable times and places, and
shall cause all such Persons to cooperate fully with any Audit, and shall
promptly provide any records or other documents relating to this Agreement, the
Product or the Services reasonably requested by TB or an Independent Auditor.




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



Foxconn shall retain and preserve all contracts, POs, Forecasts and invoices
relating to this Agreement for a period of at least [*****] from the date such
document was created or received.
[*****]
The Independent Auditor shall be a member of the “Big Four” accounting firms and
shall provide to TB all relevant information related to the discrepancies
discovered.
 

2)
Spot Testing: Upon prior notice to Foxconn, TB or its authorized
representative(s) may conduct spot functional tests of the Products at Foxconn’s
facility at which Products are being manufactured during Foxconn’s normal
business hours. The Parties shall mutually agree upon the timing of such
investigations, which shall be conducted in such a manner as not to unreasonably
interfere with Foxconn’s operations.

3)
Manufacturing Quality Audits: TB retains the right to inspect and audit all
manufacturing operations and quality control processes involving their products
to confirm the integrity and compliance by Foxconn with its quality system and
the Specifications.

4)
Site Inspections: TB and any Independent Auditor will have the right to perform
on-site inspections during normal business hours at Foxconn’s, or its
Representative’s, premises and facilities, including review of production
records related to Products. Foxconn will provide TB’s inspectors with
reasonable assistance at no additional charge.

4.11
Working Conditions: Foxconn shall, and shall cause its Affiliates and Vendors
to, comply with all applicable laws, regulations, and guidelines relating to
employment, working conditions, occupational health and safety, and
environmental compliance. Foxconn will maintain its membership in good standing
with the Electronic Industry Citizenship Coalition (EICC). Additionally, Foxconn
shall allow any counterparties of TB who may require social and environmental
standards audits to be conducted at manufacturing facilities to conduct
inspections of its facilities during normal business hours, with the presence of
TB representatives if Foxconn so requests. TB will be responsible for the fees
of the auditor in connection with any initial audits. Foxconn shall be
responsible for any additional re-audit expenses relating to failure to pass
audit requirements as well as any costs incurred by TB resulting from failure to
pass social compliance and environmental standard audits.

5.
Intellectual Property and Proprietary Materials

5.1
Intellectual Property: All IPRs and other legal, moral, and equitable rights of
any kind (including any physical and electronic embodiments of thereof,
including BOMs, price analyses, design, documentation, graphic renderings,
industrial design and styling sketches, diagrams, notes, software, firmware,
computer files, memoranda, and any documents or materials generated from,
including, or reflecting any such IPRs (collectively, the “TB Proprietary
Materials”)) provided by TB or any of its Affiliates, employees, or agents to
Foxconn or Foxconn Representatives (the “TB IPRs”) shall belong exclusively to
TB and shall constitute Confidential Information of TB. Foxconn shall use such
IPRs only as authorized in writing by TB and only to manufacture TB Products for
TB and for no other purpose whatsoever. Within five (5) business days of the
expiration or early termination of this Agreement or at TB’s request, all copies
of TB Proprietary Materials under the




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



possession or control of Foxconn or Foxconn Representatives shall immediately
and unconditionally be returned to TB.
Subject to Section 5.2 below, Foxconn shall retain ownership of all intellectual
property rights, including without limitation, patent rights, copyrights,
trademarks, trade secrets and moral rights: (a) owned by Foxconn as of the
Effective Date, (b) developed by Foxconn without any involvement of TB and
without use of, reference to or reliance upon any TB confidential or proprietary
information, TB Proprietary Materials or TB IPRs, or (c) related to
manufacturing processes, tooling, generic testing, or any such technology that
at the time of conception by Foxconn was not exclusively used for Products
(“Foxconn IP Rights”); provided, however, Foxconn IP Rights shall not include
any intellectual property rights based on or derived from TB IPRs, TB
Proprietary Materials, TB Developed IPR or Confidential Information of TB and
Foxconn will only use TB IPRs, TB Proprietary Materials, TB Developed IPR and
Confidential Information of TB for the manufacture of Products and/or rendering
of Services for TB, in each case, under this Agreement.
5.2
TB IPRs Developed by Foxconn: Any IPRs and other legal, moral and equitable
rights of any kind conceived, reduced to practice, developed, authored or
otherwise made by Foxconn or its Affiliates, Vendors, agents, directors or
employees (collectively, the “Foxconn Representatives”) in connection with or
related to the Services, including as a result of any NRE activities (the
“Developed IPR”), including the design and manufacture of the Product, shall
constitute TB IPRs and belong exclusively to TB, provided that TB has fully paid
for the actual documented NRE cost incurred by Foxconn in connection with such
Developed IPR (the “TB Developed IPR”). The Parties acknowledge that the TB
Developed IPR is being created at the request of TB and shall be deemed a “work
made for hire” as defined under U.S. copyright law for TB and exclusively owned
by TB. To the extent any TB Developed IPR is deemed not to be a work made for
hire made for TB, Foxconn hereby unconditionally and irrevocably assigns, on
behalf of itself and the Foxconn Representatives, to TB all rights, title and
interests in and to the TB Developed IPR. Foxconn shall cause the Foxconn
Representatives to execute any additional documents and takes such actions as
are necessary to register, record, and perfect TB’s right in the TB Developed
IPR. Additionally, if any TB Developed IPR includes patentable rights, Foxconn
shall give TB prompt written notice thereof and shall furnish TB with all
relevant information, including but not limited to a complete written disclosure
thereof, requested by TB with respect to such patentable rights. Foxconn
represents, warrants and covenants that it will have in place with each Foxconn
Representative a written agreement pursuant to which such Foxconn Representative
assigns all rights, title and interests in and to the TB Developed IPR to
Foxconn. Foxconn and the Foxconn Representatives shall have no further interest
in the TB Developed IPR and shall not use any of the TB Developed IPR for any
purpose whatsoever other than to perform Foxconn’s obligations under this
Agreement. Foxconn shall immediately provide any documentation and materials
relating to the TB Developed IPR to TB upon any request by TB.

5.3
License to Foxconn: TB hereby grants to Foxconn a limited, non-exclusive,
revocable, royalty-free license, during the term of this Agreement, under TB
IPRs related to the TB Product, solely to the extent necessary for Foxconn to
perform the Services for TB under this Agreement. Foxconn may not sublicense any
of its rights under the foregoing license except to its Affiliates and Vendors
solely to the extent necessary for such Affiliates and Vendors to provide the
Services for TB under this Agreement and only if such Vendors and Affiliates
agree in writing with Foxconn to be subject to and comply with all applicable
terms and conditions of this Agreement.

5.4
Protection of TB Proprietary Materials: Foxconn acknowledges TB's right, title
and interest in and to TB IPRs and TB Proprietary Materials and will not at any
time do or cause to be done any act or thing contesting or in any way impairing
or intended to impair any part of such right, title or interest. If Foxconn
becomes aware of any infringement of TB's IPRs, Foxconn shall immediately notify
TB of such infringement and, at TB’s own cost and expense, cooperate with TB in
the enforcement of TB's IPRs. Foxconn shall not, and shall cause the Foxconn




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



Representatives to not, apply for or otherwise seek to register or obtain any TB
IPRs or TB Developed IPRs.
5.5
Information and Material: Within five (5) business days after TB’s written
request, Foxconn shall furnish to TB, at TB’s expense, the following for any and
all Products:

[*****]
6.
Product Warranty

6.1
Warranty: Foxconn represents and warrants on an ongoing basis that: [*****]

Notwithstanding the foregoing, [*****].
6.2
Non-Conforming Products: In addition to any other remedies that TB may have, as
to any Products which violate any representation or warranty of Foxconn
(“Non-Conforming Products”), TB shall be entitled to a credit equal to [*****].
TB may use the services of the third party returns and refurbishment vendor to
test returned Product and to provide reports documenting the quantity and nature
of each defect and, if requested, will provide to Foxconn copies of such report
and samples of such Non-Conforming Products for Foxconn’s review. Foxconn shall
issue a Credit Note to TB for any Products mutually agreed to be Non-Conforming
Products, including reasonable shipping, receiving and testing costs incurred by
TB for such units. TB and will retain the defective product for use in its
refurbishment operations.

6.3
Defective Product and Hazard Conditions: If either Party becomes aware of any
information which reasonably supports a conclusion that a defect may exist in
any Product, and such defect could cause (a) [*****] (hereinafter a "Hazard") or
(b) [*****] (hereinafter a "Defect"), such Party shall immediately notify the
other Party of the Hazard or Defect. Notice to the other Party shall precede
notice to any governmental agency, unless otherwise required by law. Foxconn and
TB shall promptly exchange all relevant data and, if practical, meet to review
and discuss the information, tests and conclusions relating to the alleged
Hazard or Defect. At any such meeting the Parties shall discuss the basis for
any action, including a recall, and the origin or causation of the alleged
Hazard or Defect, provided, however, that the TB shall have the right to make
the ultimate decision regarding any recall or other method of addressing a
Hazard or Defect. Foxconn shall cooperate with TB and provide reasonable
assistance in facilitating such recall or other action at TB’s request. Foxconn
shall be solely responsible for all costs resulting from such Hazards or Defects
if such Products are Non-Conforming Products, including but not limited to the
costs of effecting a recall and the related logistics, transportation and rework
costs to TB. Each Party shall, on request, provide to the other reasonable
assistance in (a) determining how best to deal with the Hazard or Defect and (b)
preparing for and making any presentation before any governmental agency which
may have jurisdiction over Hazards or Defects involving Products.

6.4
Warranty Costs: The Parties shall review on a [*****] basis the accrued warranty
costs as compared to the costs for replaced product and refunds. The Parties
shall negotiate in good faith the warranty costs for the Products.

7.
Additional Covenants of Foxconn

7.1
Exclusivity: Foxconn shall manufacture TB Products exclusively for TB, and shall
not provide any TB Product to any other Person without TB’s prior written
consent. Without limitation of the foregoing, Foxconn shall not, and shall cause
each of its respective Affiliates not to, sell TB Products under a different
label in any market without TB’s prior written consent.




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



7.2
Business Continuity Plan: Foxconn shall develop and annually evaluate and test a
formal business continuity plan (a “BCP”) detailing strategies for response to,
and recovery from, a broad spectrum of potential disasters. TB shall have the
right to review the BCP and results of its annual evaluation and testing.
Foxconn is responsible for maintaining its facilities and operations according
to applicable and prudent safety, security and fire protection standards and its
BCP. Upon reasonable advance written notice from TB, Foxconn will allow TB and
its designated representatives to visit and perform loss control audits of the
facilities and operations during normal business hours and make reasonable
recommendations for improvement to loss control processes. Foxconn shall review
any such recommendations and implement any recommendations or alternative
solutions upon which the Parties mutually agree.

7.3
Compliance with Law and Standards: In performance of its obligations under this
Agreement, both Parties agree to comply with all applicable laws, rules,
regulations, orders and ordinances of the United States and any other state or
country with jurisdiction over the Party or the Party’s activities in
performance of its obligations hereunder, and Foxconn agrees to comply with (a)
Product Specifications and (b) TB manufacturing, social and ethical standards.

7.4
Insurance: Foxconn shall maintain insurance coverage in such amounts and
coverage as reasonable and appropriate for the scope of its operations under
this Agreement, including without limitation workers' compensation,
comprehensive general liability insurance and product liability coverage, and
shall name TB as an additional insured thereunder for issues not primarily
arising from TB negligence or willful misconduct.

8.
Confidential Information, Liability and Indemnification

8.1
Confidential Information: Each Party shall, during the term of this Agreement
and at all times thereafter, (x) hold all Confidential Information of the other
Party in trust and in the strictest confidence, (y) not use, duplicate,
reproduce, distribute, disclose, or otherwise disseminate such Confidential
Information of the other Party without the other Party’s express written
consent, except in the performance of its duties under this Agreement and (z)
protect the Confidential Information from disclosure. Each Party shall take
reasonable measures to maintain the confidentiality of the other Party’s
Confidential Information. Each Party will immediately give notice to other Party
of any unauthorized use or disclosure of Confidential Information. Each Party
agrees to assist the other Party in remedying such unauthorized use or
disclosure of Confidential Information. A disclosure of Confidential
Information: (a) in response to a valid order by a court or other Governmental
Authority, or (b) otherwise required by law, shall not be considered to be a
breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that such Party shall: (i) provide prompt written notice
thereof to the other to enable it to seek a protective order, confidential
treatment or otherwise prevent such disclosure, (ii) cooperate in seeking such
protective order or treatment and (iii) furnish only the portion of Confidential
Information legally required to be disclosed and shall use its best efforts to
ensure confidential treatment will be accorded such information.

8.2
Foxconn Indemnification: Foxconn agrees to defend, indemnify and hold harmless
TB, its customers, and their respective directors, officers, employees, agents,
customers and distributors from and against any and all claims, actions,
demands, legal proceedings, liabilities, damages, judgments, settlements,
reasonable costs and expenses, including, without limitation, attorneys’
reasonable fees and costs, arising out of or in connection with any alleged or
actual: [*****] (collectively referred to as “Claims”).

8.3
TB Indemnification: TB agrees to defend, indemnify and hold harmless Foxconn,
its customers, and their respective directors, officers, employees, agents,
customers and distributors from and against any and all claims, actions,
demands, legal proceedings, liabilities, damages, judgments,




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



settlements, reasonable costs and expenses, including, without limitation,
attorneys’ reasonable fees and costs, arising out of or in connection with any
alleged or actual: [*****].
9.
Termination and Term of Agreement

9.1
Term of Agreement: This Agreement shall begin on the Effective Date and continue
for a period of [*****] from the date hereof (the “Initial Term”), unless
earlier terminated under any of the following provisions:

1)
Breach: Either Party may terminate this Agreement, effective [*****] after
serving written notice, if the other Party commits a material breach of the
terms hereof, unless, in the case of a breach capable of remedy: (a) specific
action to cure the breach is taken within [*****] of the receipt by the
defaulting Party of notice specifying the breach and requiring its remedy, (b)
the breach is remedied in all material respects within [*****] of the receipt by
the breaching Party of notice specifying the breach and (c) the breaching Party
takes prompt and reasonable action to minimize the effect of such breach and to
prevent future such breaches.

2)
Insolvency: TB may terminate this Agreement upon [*****] notice if Foxconn (a)
enters into bankruptcy, liquidation, or similar proceedings, (b) becomes
insolvent or unable to pay its debts in the ordinary course of business or (c)
ceases doing business.

3)
Convenience: Following the Initial Term of this agreement, either party may
terminate this Agreement without cause upon no less than [*****] prior written
notice.

9.2
Extension: This Agreement will automatically renew for an extended term of
[*****] at the expiration of the Initial Term or any extension thereof, unless
either Foxconn or TB provides written notice of non-renewal at least [*****]
prior to such expiration.

9.3
Surviving Termination: At least [*****] prior to the termination date of this
Agreement, Foxconn will provide any documentation reasonably requested by TB to
reconcile its Consigned Components and other inventory held by Foxconn and to
carry on its activities with Vendors as provided in this Agreement, including
Vendor contact information and purchasing records. For a period of [*****]
following the termination date of this Agreement, Foxconn will provide TB with
reasonable assistance and information to facilitate the return of Consigned
Components and other inventory materials to TB and for the uninterrupted
continuation of TB’s purchasing activities initiated under this Agreement. After
the expiration or early termination of this Agreement in accordance with the
terms hereof, this Agreement shall forthwith become null and void, and there
shall be no further liability or obligation on the Parties; provided, however,
that (i) this Section 9.3 and Sections 5, 6, 7.1, 8, and 10 shall survive
termination of this Agreement, and (ii) each Party shall remain liable to the
other Parties for any breach of this Agreement existing at the time of such
termination or in respect of any PO accepted prior to termination.

10.
General

10.1
Governing Law and Dispute Resolution: This Agreement shall be construed in
accordance with the laws of the state of California (without giving effect to
any choice or conflict of law provision or rule that would cause the application
of laws of any jurisdiction other than those of the state of California) and the
Parties submit to the exclusive jurisdiction of the federal courts located in
the Southern District of California. The Parties hereby irrevocably waive any
and all claims and defenses either might otherwise have in any action or
proceeding in any of such courts based upon any alleged lack of personal
jurisdiction, improper venue, forum non conveniens or any similar claim or
defense. The Parties agree that the United Nations Convention on Contracts for
the International Sale of Goods (1980) is specifically excluded from application
to this Agreement.




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



10.2
Notices: Any notice or other communication under this Agreement shall be in
writing and shall be deemed to have been fully given or made when personally
delivered, delivered by a reputable express courier service, or when sent by
electronic mail to the addresses set forth below if sent between 8:00 a.m. and
5:00 p.m. recipient’s local time on a business day, or on the next business day
if sent by electronic mail to the addresses set forth below if sent other than
between 8:00 a.m. and 5:00 p.m. recipient’s local time on a business day, or
three (3) calendar days after being mailed by registered or certified mail,
postage prepaid, to the following addresses or such other addresses as a Party
may provide by notice to the other Party from time to time:

For Foxconn:        [*****]


For TB:
[*****]

 



10.3
Assignment: Neither this Agreement, nor any rights or obligations contained
therein, may be assigned or delegated by either Party without the prior written
consent of the other Party, and any such purported assignment or delegation
shall be void and of no effect. Subject to the foregoing, this Agreement will
inure to the benefit of each Parties’ successors and assigns.

10.4
Amendments and Waivers: No amendment, modification or waiver of any provision of
this Agreement shall be effective unless set forth in a writing executed by an
authorized representative of each Party. No failure or delay by any Party in
exercising any right, power or remedy will operate as a waiver of any such
right, power or remedy. No waiver of any provision of this Agreement shall
constitute a continuing waiver or a waiver of any similar provision unless
expressly set forth in a writing signed by an authorized representative of each
Party.

10.5
Severability: Should any provision herein be deemed invalid or unenforceable,
such provision will be amended to achieve as nearly as possible the same
economic effect as the original provision and the remainder of this Agreement
shall remain in full force.

10.6
Independent Parties: The relationship created between Foxconn and TB under this
Agreement shall be that of independent contractors. There is no relationship of
agency, partnership, joint venture, employment or franchise between the Parties.
Neither Party has the authority to bind the other or to incur any obligation on
its behalf.

10.7
Specific Performance: Each Party hereto agrees that its obligations hereunder
are necessary and reasonable in order to protect the other Parties to this
Agreement, and each Party expressly agrees and understands that monetary damages
would inadequately compensate an injured Party for the breach of this Agreement,
that this Agreement shall be specifically enforceable and that, in addition to
any other remedies that may be available at law, in equity or otherwise, any
breach or threatened breach of this Agreement shall be the proper subject of a
temporary or permanent injunction or restraining order, without the necessity of
proving actual damages or posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.

10.8
Interpretation: When a reference is made in this Agreement to Sections,
paragraphs or Schedules, such reference shall be to a Section, paragraph, or
Schedule to this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Whenever the words "include,"
"includes" or "including" are used in this Agreement, they shall be deemed to be
followed by the words "without limitation." The words "hereof", "herein" and
"hereunder" and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The terms defined in the singular have a




[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------



comparable meaning when used in the plural, and vice versa. The Schedules hereto
are an integral part of this Agreement and shall be deemed part of this
Agreement and included in any reference to this Agreement. No Party will be
deemed, or construed by any court, to be the drafter of this Agreement, which
Agreement will be deemed to have been jointly prepared by the Parties. It is the
intent of the Parties that this Agreement and its addenda will prevail over the
terms and conditions of any PO or other instrument.
10.9
Entire Agreement: This Agreement sets forth the entire agreement and
understanding of the Parties relating to the subject matter contained herein,
and merges all prior discussions and agreements, both oral and written, between
the Parties.     






[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first written
herein.


TURTLE BEACH CORPORATION






By: /s/ Robert Andris____________________________    Date:
______________________
Name: Robert Andris
Title: Sr. Vice-President Global Supply Chain Operations                 
                    




HON HAI PRECISION INDUSTRY CO. LTD.






By: /s/ Mark Chien______________________________    Date: ______________________


Name: Mark Chien
Title: Executive Vice-President and General Manager





[Bracketed Items Reflect the Portions of the Agreement for which Confidential
Treatment is Requested
of the Securities and Exchange Commission]



